MEMORANDUM **
Allen L.M. Dobshinsky, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed the action because the allegations in Dobshinsky’s second amended complaint were insufficient to put the defendants fairly on notice of the claims against them. See McHenry v. Reme, 84 F.3d 1172, 1178 (9th Cir.1996) (affirming dismissal of complaint due to failure to comply with Federal Rule of Civil Procedure 8 because “one cannot determine from the complaint who is being sued, for what relief, and on what theory, with enough detail to guide discovery”). Moreover, the record indicates that further amendment would have been futile.
Dobshinsky’s contention regarding defendants’ alleged failure to follow various rules and laws is unavailing because it does not assign error to the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.